Case: 3:19-cv-00155-NBB-RP Doc #: 2 Filed: 07/23/19 1 of 5 PagelD #: 14

IN THE CIRCUIT COURT OF TATE COUNTY, MISSISSIPPI

OTIS MINOR PLAINTIFF
VERSUS OO , CAUSE NO.: IA-6V~ Iba - Jen

MISSISSIPPI DEPARTMENT OF PUBLIC SAFETY, STATE OF —

MISSISSIPPI, EX REL., MISSISSIPPI, JIM HOOD, ATTORNEY

GENERAL, STATE OF MISSISSIPPI, TOWN OF COLDWATER,

STATE OF MISSISSIPPI, OFFICER BRYAN SULLIVANT, AND

JOHN DOE J, AND JOHN DOE oe DEFENDANTS
COMPLAINT FOR DAMAGES

COMES NOW, Otis Minor, Plaintiff in the above-styled and numbered cause and files

this his Complaint for Damages, and he would respectfully show unto this Honorable Court, the

following, to-wit: |
JURISDICTION AND VENUE

i. This action arises the Fourth and Fourteenth Amendment to the Constitution for the United
States of America and of the Constitution of Mississippi. Jurisdiction is conferred upon the Court
under 28 U.S.C Section 1331 and 42 U.S.C. Section 1983. Jurisdiction over the state peridant claims
is conferred upon the Court under 28 U.S.C. Section 1337.

2. Venue is proper in this County and Siate as the Defendants are believed to reside within this
County and State, and all acts alleged occurred within this County, and State,

3. Jurisdiction is also conferred upon this Court for Plaintiff's causes of action pertains to
Mississippi Constitution of 1890, Annotated, specifically, Artele 3, Seetion 23 Searches and
Seizures which states: | _ | |

The people shali be secure in their persons, houses, and possessions, from unreasonable

seizure or search and no warrant shall be issued without probable cause, supported by
oath or affirmation, specially designating the place to be searched and the person or

thing to be seized. |
PARTIES FIL ED

he APR 10 20%9

me a} you *Tate Co, Circut
ip) t Clark

 
       
Case: 3:19-cv-00155-NBB-RP Doc #: 2 Filed: 07/23/19 2 of 5 PagelD #: 15

4. Defendant John Doe I is an unknown man believed to be a resident of Tate County, State of
Mississippi, and is further believed to be.an employee or a deputy of the the Coldwater Police
Depattment. He is being sued individually, and i In his official capacity,
5S. Defendant John Doe II is an unknown man believed to be a resident citizen of the State
of Mississippi, and Plaintiff further believed to be an employee or deputy of the City of Coldwater
Police Department. Defendant John Doe I is being sued individually, and in his official capacity.
6. Defendant, Officer Bryan Sullivant, is/was an employee of the Mississippi Department
of Public Safety, more specifically, Mississippi Bureau of Investigaton. |
7. Plaintiff is informed and believes, and thereupon alleges, that at all times herein mentioned,
each of the Defendants was the agent, employee, servant, co-venturer, and/or employee of the
Coldwater Police Department, State of Mississippi, Mississippi Department of Public Safety, and
Mississippi Bureau of Investigation, State of Mississippi, and were at ail times herein mentioned acting
within the scope of said employment, venture, and/or employment, and with actual or ostensible
authority and/or agency and that each of the Defendants ratified the actions an/or conduct of the others.
_ . Defendants, Coldwater Police Department, Mississippi Department of Public Safety, Mississippi
Bureau of Investigation, State of Mississippi are agencies of the State of Mississippi duly existing
by reason of and pursuant to the laws of the State of Mississippi.
8, Jim Hood, Attorney General, is the duly elected Attorney General of the State of Mississippi,
_and he can be served at 550 High Street, Jackson, Mississippi 39205.
9. Mississippi Department of Public Safety can be served at PO Box 948, Jackson, MS 39205.

GENERAL STATEMENT

 

10. On or about April 1, 2018 at approximately 8:00 o'clock P.M., Plaintiff was arrested by“
Officer Bryan Sullivant, an employee of the Mississippi Department of Public Safety, Mississippi

-1-
Case: 3:19-cv-00155-NBB-RP Doc #: 2 Filed: 07/23/19 3 of 5 PagelD #: 16

Bureau of Investigation, and charged with capital murder with the underline charge of burglary.

11. Defendant, Officer Bryan Sullivant was assisted by members of the Coldwater Police
Department in making the arrest of Plaintiff on the charge of capital murder, |

12. Plaintiff, Otis Minor, insisted at the time of his arrest that he was not involved in the
burglary and murder of Rodney Barnard Wilkens, Further, Plaintiff provided investigators with his
whereabouts at the time of the alleged murder of Rodney Barnard. And additionally, Plaintiff provided
investigators with the names,-addresses of all individuals who could vouch for his whereabouts at the
time of the alleged murder of Rodney Barnard, and the alleged breaking and entering of home of
Rodney Barnard Wilkins,

13. Defendants also charged Plaintiff with aggravated assault on Lashandra Johnson on
or about April 1, 2018 as well. Plaintiff was arrested on April 1, 2018 for aggravated assault.
And as a result of said wrongfully arrest, Plaintiff spent thirty four (34) days in jail before being
released. |

VIOLATION OF RIGHTS

14. The Plaintiff incorporates by reference the allegations contained in Paragraphs 1through
Paragraph 14 of this Complaint for Damages as if fully set forth herein. | |

15. As is more fully described’ Plaintiff was detained, arrested, searched, and restrained of
his liberty without reasonable suspicion or probable cause and without due process of law, and the
Plaintiff spent some thirty four (34) days incarcerated, all in violation of the Yourth, Fifth, and. |
Fourteenth Amendments to the Constitution for the United States of America, and in violation of |
Mississippi Constitution, Article 3, Section 23. Searches and seizures.

SECOND CAUSE OF ACTION
. FALSE ARREST
16. The Plaintiff incorporates by reference the allegations contained in Paragraph 1 through

De
Case: 3:19-cv-00155-NBB-RP Doc #: 2 Filed: 07/23/19 4 of 5 PagelD #: 17

Paragraph 16 of this Complaint for Damages as if fully set forth herein.

17, ‘As is more fully described the Plaintiff was falsely detained, arrested, and restrained of his
liberty by Defendants, John Doe I, John Doe Il, and Officer Bryan Sulliant, who knew full well at the
time that they did not have probable cause or teasonable suspicion to attest the Plaintiff for any

offense.

THIRD CAUSE OF ACTION ——
_ FALSE IMPRISONMENT

18. The Plaintiff incorporates by reference the allegations contained in Paragraph 1 through
Paragraph 18 of this Complaint for Damages as if fully set forth herein. |

19, As is more fully stated and described Defendants wrongfully, and intentionally deprived
and restrained Plaintiff of his freedom by detaining him; handcuffing him; and placing Plaintiff in the
back seat of their patrol car. Plaintiff was essentially confined in the Tate County Detention F acility

FOURTH CAUSE GF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL
ee DISTRESS

20. The Plaintiff incorporates by reference the allegations contained in Paragraph 1 through
Paragraph 20 of this Complaint for Damages as if fully set forth herein. .

21, Defendants by there actions in detaining Plaintiff; placing him in handcuffs; and placing him .
in jail for thirty four 34) days intentionally cause Plaintiff emotional distress and mental suffering,
| By the conduct alleged above, which is prohibited under both the Federal and Mississippi
Constitution, Defendants, and each of them, acted outrageously, with the intention to cause, or with
reckless disregard of the probability of causing Plaintiff severe emotional distress. This conduct, which
was unprivileged and unwanted by Plaintiff, actually and proximately cause Plaintiff severe emotional
distress. |

22. Defendants, and each of them, harmed Plaintiff because those actions caused ‘him to suffer
Case: 3:19-cv-00155-NBB-RP Doc #: 2 Filed: 07/23/19 5 of 5 PagelD #: 18

humiliation, embarrassment, mental anguish, and emotional distress. The actions of Defendants, and
eacli of them, injured Plaintifi's mind and body. As a result of such unlawful conduct and consequent
harm, Plaintiff suffered damages that will be proven at trial.

JURY TRIAL DEMANDED

 

32. Plaintiff hereby demands trial by jury on all claims and issues so triable.

WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully requests that this

 

 

Court:
1. Proceed with a trial by jury upon issues so triable; and
2. Award the Plaintiff's damages of no less than $300,000.00; and
3. Award the Plaintiff's costs and fees incurred for the prosecution of this action;
4. Award such other and further relief as the Court deems just and proper.
Respectfully submitted,
Dts Kael ref
OTIS Ait ,
he Si An
ConKe FOR PLAINTIFF
AZKISHAH |
ATTORNEY AT LAW
318 DELTA AVENUE

CLARKSDALE, MS 38614
662-661-9996

FAX: 662-621-9997

EMAIL: atty.azki, shah@email.com
MISSISSIPPI BAR #6721

oop WES.
